Citation Nr: 1605855	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an additional retroactive payment of VA compensation benefits based on an overpayment error.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1984 until his retirement in December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran has challenged the amount of VA compensation benefits he was retroactively awarded after an overpayment he was charged with was determined to be invalid.  Based on the current evidence of record, the calculation of the retroactive payment to the Veteran is unclear, and further development remains necessary. 

The evidence of record shows that, in January 2005, the RO granted the Veteran VA compensation benefits at a combined rating of 70 percent, effective from January 1, 2005.  The Veteran was awarded benefits for himself and two dependents until January December 1, 2006, when one of his dependents turned 18 and the award was reduced to himself and one dependent.  
In August 2007, the Veteran was charged with an overpayment of VA compensation benefits in the amount of $21,211 due to concurrent payment of VA compensation benefits and military retirement pay.  Withholding of his compensation benefits was to begin in November 2007, in order to recoup this overpayment.

A September 2008 audit report notes that the amount of the overpayment was actually $21,769,

In October 2009, the Veteran was notified that the Defense Authorization Acts of 2003 and 2004 established programs whereby certain military retirees could recover concurrent VA and military pay previously withheld.  The Veteran was notified that he was entitled to a retroactive Concurrent Receipt of Retired and Disability Pay (CRDP) payment in the amount of $21,763.  An October 2009 Report of General Information and September 2011 Statement of the Case note that the Veteran was sent a retroactive repayment of $8,694 and recovery of a remaining overpayment of $13,069 was essentially waived.

The Board finds the evidence to be ambiguous as to whether the retroactive payment was properly calculated.  On multiple occasions, the Veteran has expressed confusion over this matter.  A thorough, month by month accounting is necessary to determine the time periods that were considered and the benefits actually withheld in this matter. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with an audit report of the benefits received, benefits withheld and the benefits to which he was entitled during the time periods relevant to the overpayment.  The report should clearly set forth both the amounts and the dates of the overpayment based on retroactive compensation benefits awarded for the period from February 1, 2005, to December 1, 2009. 

The audit report should clearly list include the total amount of the debt created by the overpayment, the total amount of the debt that was recouped, and the balance (if any) of the debt remaining to be recouped as of December 1, 2009. 

A copy of that audit report should also be associated with the record. 
 
2.  After completing the above actions, conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph. 
 
3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




